Title: From Thomas Jefferson to Albert Gallatin, 4 November 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            Nov. 4. 07.
                        
                        As it will be necessary to decide how this question of the Batture is to be settled, we must of course take
                            the trouble of understanding it. I therefore send you a very able opinion of Derbigny’s to be returned when read to mr
                            Rodney. happening to have the Encyclopedia which he quotes, I have turned to it & find it able and satisfactory. mr
                            Rodney is in possession of the opinion of the court assigning their reasons.
                    